Citation Nr: 0730975	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-35 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
inter alia granted service connection for erectile 
dysfunction, with an initial noncompensable rating, and 
denied special monthly compensation for loss of use of a 
creative organ.  



FINDING OF FACT

The veteran has formally withdrawn his appeal in regard to 
the remaining issues on appeal prior to a final decision by 
the Board.  



CONCLUSION OF LAW

Because of the withdrawal of the veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.204 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed hereinbelow, the veteran expressed his intention 
to withdraw his current appeal in writing.  The Board finds 
this statement to be clear and unambiguous.  The withdrawal 
of a claimant's appeal is deemed a withdrawal of the Notice 
of Disagreement and Substantive Appeal as to all issues to 
which the withdrawal applies. 38 C.F.R. § 20.204(c).  

The veteran appealed two issues from the July 2004 RO rating 
decision: denial of service connection for a claimed eye 
disorder and denial of special monthly compensation (SMC) for 
loss use of a creative organ.  

The veteran's Substantive Appeal, received in October 2004, 
limited his appeal to the issue of loss of use of a creative 
organ.  The substantive appeal requested a hearing at the RO 
before a member of the Board, and a hearing was duly 
scheduled for January 2005.  

In December 2004 the veteran sent a letter to the RO 
requesting that his hearing be cancelled because he was 
completely satisfied and had "no problems with anything at 
all."  (The Board notes that the veteran had recently been 
granted service connection for diabetic neuropathy of both 
upper and both lower extremities, which resulted in his 
combined evaluation for compensation increasing from 40 
percent to 70 percent.)  

On careful review of the veteran's December 2004 letter, the 
Board finds that he intended to withdraw his appeal regarding 
the only remaining issue then on appeal to the Board (i.e., 
entitlement to SMC for loss of use of a creative organ).  

Because the veteran has withdrawn his appeal, and therewith 
his Notice of Disagreement and his Substantive Appeal, the 
Board is without jurisdiction or authority to further 
adjudicate or address the veteran's claim on the merits.  
38 C.F.R. §§ 20.201, 20.202.  The appeal thus is dismissed 
without prejudice.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any future 
appealed claim as to the issues withdrawn (with Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new substantive appeal), provided such filings would be 
timely if the appeal withdrawn had never been issued.  See 
38 C.F.R. § 20.204(c).  



ORDER

The appeal as to the claim for SMC based on the loss of use 
of a creative organ is dismissed.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


